Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
Claims 1, 3, 4, and 8-15 are pending. Claim 1 has been amended.  Claims 1, 3, 4, and 8-15 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 5,830,441; 1998) as evidenced by Vega (Vega <https://www.vega.com/home_us/-/media/PDF-files/List_of_dielectric_constants_EN.ashx? Available 9/2011; accessed 12/2016) in view of Marta (Tinsorb M; 2008) as evidenced by PubChem (<https://pubchem.ncbi.nlm.nih.gov/compound/Bisoctrizole>). 
Wang et al. teach active UV absorption agents having a maximum absorption above 340 nm wavelength and having improved stability and solubility in polar organic solvents and other formulating components (e.g. abstract; column 1, lines 5-13).  Wang et al. teach the compounds may be combined with a known sunscreening agent to extend the absorption range of the agent (e.g. column 4, lines 53-56; Claim 17).  Wang et al. teach the compounds having a structure of 
	

    PNG
    media_image1.png
    103
    428
    media_image1.png
    Greyscale

	 where  


    PNG
    media_image2.png
    120
    568
    media_image2.png
    Greyscale

	
Where k+l is 0-3 (e.g. column 2, lines 1-45). Wang et al. further teach the specific structure of ethyl-alpha-cyano-3,4,5-trimethoxy cinnamate (i.e. where R is C1 alkyl, R1 and R2 are C1 alkoxy) (e.g. column 2, line 48). This differs from Formula I by the instant constituent K (i.e. K is H, not C1-C15 alkyl as recited in Claim 1).  However, the structures of Wang and the instant Formula I are adjacent homologs (see. MPEP 2144.09).  One of ordinary skill in the art would expect the two compounds to have similar UV absorption activity. It is within the skill of one of ordinary skill in the art to change an H to CH3.  When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made. In re Wilder, 563 F.2d 457 (CCPA 1977)(MPEP 2144.09). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).  Further, regarding the limitation “…Formula I is operable to quench the excited state energy” as the structure of Wang et al. is substantially similar to the claimed compounds, therefore the claim is met.  Further, the structures of Wang et al. are within the broader teachings of the Specification (e.g. pages 3 and 4) and are also taught as photostable sunscreening agents therefore it would necessarily meet the limitation of “operable to quench the excited state energy”.  
Wang et al. teach the compounds may be combined with a known sunscreening agent to extend the absorption range of the agent, but are silent as to the structure of the known agents (e.g. column 4, lines 53-56; Claim 17).  This is made up for by the teachings of Marta.
Marta teaches that Tinsorb M is s unique amongst chemical sunscreens in that it both absorbs and reflects like the inorganic filters such as zinc and titanium and is extremely stable (e.g. page 1). As evidenced by PubChem, Tinsorb M is Methylene Bis-Benzotriazolyl Tetramethylbutylphenol. Marta teaches that Tinsorb's broad range protection stands up extremely well against other high performance sunscreens, such as mexoryl in Anthelios SX, which has to be combined with two other actives in order to be full spectrum (e.g. page 1).
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sunscreen agent of Marta in the composition of Wang et al.  Both Wang and Marta are directed to sunscreen compositions. Wang et al. teach the inclusion of, but silent as to the structure of the additional sunscreen.  One of ordinary skill in the art would have been motivated to seek out an appropriate sunscreen active.  In addition, one of ordinary skill in the art would have been motivated to obtain the benefits of Tinsorb M of broad spectrum protection which is extremely stable. 
Regarding Claims 3 and 4, Wang et al. teach that the compounds are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65), which are within the ranges of claims 3 and 5, and overlap the amounts and combinations of Claims 4 and 6.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 8 and 9, Wang et al. teach that the composition may comprise a known sunscreen agent and the total sunscreen (of known and inventive compounds) are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65).  This would result in concentrations of the known sunscreen agents which at least overlap the ranges, amounts and combinations of Claims 8 and 9.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 10, Wang et al. teach that the sunscreening agents distribute uniformly in traditional cosmetic carriers such as isopropanol (e.g. column 4, lines 42-52).  As evidenced by Vega, isopropanol has a dielectric constant of 18.0, which is within the range of "at least about 8” (e.g. page 5).  
Regarding Claims 11-15, the limitations are understood as optional, and directed to the intended use and outcome thereof.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Wang et al. and Marta teach compositions comprising ingredients which render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).
	 
Response to Arguments 
Applicant's arguments filed 11/15/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619